Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on March 4, 2022. Claims 53-70 are pending. Claims 56-59 are withdrawn. Claims 53-55 and 60-70 are currently examined. 

Election/Restrictions
Applicant's election with traverse of the following species is acknowledged:
A. gp120 for embodiment of retroviral glycoprotein or a fragment thereof,
B. HSV-1 glycoprotein D signal sequence (SEQ ID NO: 44) for embodiment of signal sequence,
C. gD-1 purification tag (SEQ ID NO: 48) for embodiment of purification tag, and
D. SEQ ID NO: 3 for embodiment of the polypeptide.
Applicant does not present any argument against the species election requirement. Therefore, Applicant’s election is treated as election without traverse.
Accordingly, claims 56-59 are withdrawn from current consideration as be directed to a nonelected species.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 70 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The invention appears to employ novel biological materials, specifically the genetically modified cell lines deposited with American Type Culture Collection (ATCC) as PTA-124141 and PTA-124142. Since the biological materials are essential to the claimed invention, they must be obtainable by a reproducible method set forth in the specification or otherwise readily available to the public. If the biological materials are not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological materials.
The specification does not disclose a repeatable process to obtain the biological materials and it is not apparent if the biological materials are readily available to the public. It is noted that Applicant has deposited the cell lines (see e.g. [0226]), but there is no indication in the specification as to public availability.

If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
(a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(d) a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. § 1.807); and
(e) the deposit will be replaced if it should ever become inviable.
Applicant's attention is directed to M.P.E.P. §2400 in general, and specifically to §2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that "the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination." The specification should be amended to include this information; however, Applicant is cautioned to avoid the entry of new matter into the specification by adding any other information. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 53-55 and 60-69 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (WO 2013/106515 A1, published on Jul. 18, 2013, submitted in IDS filed on Aug. 5, 2020) and/or Sealover et al. (Journal of Biotechnology 167 (2013) 24– 32), in view of Morales et al. (J. Biol. Chem., 2014, 289: 20526-20542; submitted in IDS filed on Aug. 5, 2020), and further in view of Weiss et al. (J Virol., 1993 Dec; 67(12): 7060-6).
hese claims are directed to a genetically modified Chinese hamster ovary (CHO) cell line comprising: 
a heterologous nucleic acid comprising a nucleotide sequence encoding a retroviral glycoprotein polypeptide or fragment thereof comprising an N-linked glycosylation site; and 
a mutation of an endogenous gene encoding mannosyl (alpha-1,3)-glycoprotein beta-1,2-N- Acetylglucosaminyltransferase (Mgat1), 
wherein the mutation prevents Mgat1-mediated addition of a N-acetylglucosamine moiety to a terminal mannose residue present at the N-linked glycosylation site of the retroviral glycoprotein polypeptide such that at least 75% of the retroviral glycoprotein polypeptides produced by the genetically modified cell line comprise terminal mannose-5, mannose-8, or mannose-9 glycans at the N-linked glycosylation site.
The specification defines the term “cell line” as referring to a population of cells produced from a single cell and therefore consisting of cells with a uniform genetic makeup. See e.g. [0082].
Lin teaches an invention relating to cell lines deficient in mannosyl (alpha-1,3-)-glycoprotein beta-1,2-N-acetylglucosaminyltransferase I (Mgat1), methods for producing the Mgat1 deficient cell lines and methods for using the Mgat1 deficient cell lines for the production of recombinant proteins having simple glycoforms. See Abstract.
Specifically, Lin teaches that the cell lines may include CHO cell line, that the Mgat1 mutation may be made by inactivating the chromosomal sequence encoding the Mgat1 gene with a targeting endonuclease, or by a deletion, insertion or substitution or 
Sealover teaches a study on engineering CHO cells for producing recombinant proteins with simple glycoforms by zinc-finger nuclease (ZFN)—mediated gene knockout of Mgat1. It teaches that complex N-linked glycoforms are often desired in biotherapeutic protein production, proteins with simple, homogeneous glycan structure have implications for X-ray crystallography and for recombinant therapeutics targeted to the mannose receptor of antigen presenting cells. Mannosyl (alpha-1,3-)-glycoprotein beta-1,2-N-acetylglucosaminyltransferase (Mgat1, also called GnTI) adds N-acetylglucosamine to the Man5GlcNAc2 (Man5) N-glycan structure as part of complex N-glycan synthesis. The authors report the use of zinc-finger nuclease (ZFN) genome editing technology to create Mgat1 disrupted Chinese hamster ovary (CHO) cell lines. These cell lines allow for the production of recombinant proteins with Man5 as the predominant N-linked glycosylation species. This method provides advantages over previously reported methods to create Mgat1-deficient cell lines. The use of ZFN-based
genome editing eliminates potential regulatory concerns associated with random chemical mutagenesis, while retaining the robust growth and productivity characteristics of the parental cell lines. These Mgat1 disrupted cell lines may be used to produce 
Accordingly, both Lin and Sealover teach a genetically modified CHO cell line comprising mutations of the endogenous gene encoding Mgat1, preventing Mgat1-mediated addition of a N-acetylglucosamine moiety to a terminal mannose residue present at the N-linked glycosylation site of a glycoprotein, including a heterologous glycoprotein expressed in the engineered CHO cell line. However, Lin and Sealover are silent on if the recombinant glycoproteins expressed in the engineered CHO cell line can be a retroviral glycoprotein or a fragment thereof.
 Morales teaches a study on HIV-1 envelope proteins and V1/V2 domain scaffolds with mannose-5. It teaches that the authors studied the broadly neutralizing mAb PG9 binding activity of monomeric gp120s from multiple strains of HIV-1 produced with mannose-5 glycans. They also describe the properties of glycopeptide scaffolds from the V1/V2 domain also expressed with mannose-5 glycans. See e.g. Abstract. 
Morales teaches that in previous studies, the authors showed that the two gp120 vaccine antigens (MN-rgp120 and A244-rgp120 produced in CHOcells) incorporated in the AIDSVAX B/E vaccine (42, 46) and used in the RV144 trial possess high levels of sialic acid-containing glycans and lacked the high mannose glycans required for the binding of some PG9-like bNAbs (PG9, CH01, and CH03) (47). Because PG9 binding requires mannose-5 at Asn-156 and Asn-160, they decided to investigate the immunogenicity of the gp120 and V1/V2 scaffolds produced in GnTI- cells. The authors 
Accordingly, Morales teaches production of HIV gp120 or V1/V2 fragments thereof in cell lines, including the GnTI- 293 cells deficient in N-acetylglucosaminyltransferase I (ATCC No. CRL-3022), which is reminiscent of the engineered CHO deficient in Mgat1 (also called GnTI). However, Morales is silent on producing a cell line from the GnTI-deficient cells expressing gp120.
Weiss teaches a study on production and characterization of stable CHO cells expressing an HIV envelope glycoprotein. It teaches that the authors generated Chinese hamster ovary cell lines that stably express wild-type, secreted, and glycosylphosphatidylinositol (GPI)-anchored envelope glycoprotein of human immunodeficiency virus type 1 (HIV-1). The cells expressing wild-type Env (WT cells) express both the precursor gpl60 and the mature gp120/gp41 and readily form large syncytia when cocultivated with CD4+ human cells. The cells expressing secreted Env (SEC cells) release 140-kDa precursor and mature 120-kDa envelope glycoproteins into the supernatants. The cells expressing GPI-anchored Env (PI cells) express both 140-kDa precursor and mature gpl20/gp41 envelope glycoproteins, which can be released 
Specifically, Weiss teaches that CHO cells were transfected with HIV-1 envelope constructs (Fig. 1), and cultures were selected with MSX and screened for envelope glycoprotein expression by Western blot analysis. In two separate transfections, it was relatively easy to identify colonies in the SEC and PI cultures that were positive for Env expression (9 of 12 for both cell types). Conversely, only 2 of 21 colonies analyzed from the WT cultures expressed detectable levels of Env. Expression of all three forms of the envelope glycoprotein has been stable in the selected cell lines, even after more than a year of continuous culture. See e.g. page 7062, left column, para 3.
Accordingly, teachings of Weiss indicate that CHO cell lines stably producing HIV gp120 may be produced.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to express the gp120 of Morales or Weiss in the Mgat1 deficient CHO cells of Lin or Sealover. One would have been motivated to do so, e.g., to compare expression efficiency or glycosylation of gp120 proteins produced from two different Mgat1 (GnTI) deficient cell lines. It would also have been prima facie obvious for one of ordinary skill in the art at the time of invention to produce a cell line from Mgat1-deficient CHO cells expressing the gp120, based on teachings of Weiss, so that a stable cell line expressing gp120 with a simple glycoform may be established, facilitating production of such gp120 proteins.


Regarding claims 60-63, Morales teaches that, to enhance expression, the genes were codon-optimized, and the Env sequences beginning 12 amino acids from the mature N terminus were fused to a fragment of herpes simplex virus glycoprotein D (gD) containing the signal sequence and a 27-amino acid N-terminal tag epitope. The tag epitope provided a convenient sequence for immunoaffinity purification using a monoclonal antibody to gD. See e.g. page 20527, right column, para 2.
Amino acid sequence of herpes simplex virus glycoprotein D (gD) comprising the signal sequence and a 27-amino acid N-terminal tag epitope is known in the art at the time of invention. See e.g. GenBank: ARO37972.1 (dated May 8, 2017).

Regarding claim 65, since the Mgat1-deficient CHO cell lines of Lin and Sealover are indistinguishable from the Mgat1-deficient CHO cell line of the current invention, they can produce a retroviral glycoprotein polypeptide at the similar level as the cell line as claimed.
Regarding claims 66-67, Lin teaches that the CHO cell lines suitable for making the Mgat1-deficient cell line may include many CHO cells, including CHO-K1. See e.g. [0032]. CHO-S cell lineage is also known at the time of invention that can be used in expressing HIV gp120. See e.g. Park et al. (eLife 2015; 4:e06467). This reference is relied upon for the rejection of claim 67.
Regarding claims 68-69, CHO cells of various lineages inherently comprises GS or DHFR genes, just as the ones used in the instant invention.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the 


/NIANXIANG ZOU/Primary Examiner, Art Unit 1648